By the Cmvrt,

Whiton O J.
The return in this case, not being in conformity to our rules, the appeal must he dismissed.
Rule three of this court requires that the return shall consist of the notice of appeal and the judgment roll, unless the Circuit Court shall direct a certified copy of the judgment roll to be transmitted instead of the original, when the appeal is from a final judgment.
Section 191 of the Code of Procedure, provides that unless the party, or his attorney, shall furnish a judgment roll, the clerk shall immediately after entering the judgment, attach together and file certain papers specified in the section, which shall constitute the judgment roll.
In this case no papers are attached together, but all the papers which were filed by the parties in the progress of the suit are sent up, enclosed in an envelope.
This is not a compliance with the rule, and we cannot consent to look through a mass of papers, not properly a part of the return, in order to judge of the merits of the appeal.
Appeal dismissed,